Title: To James Madison from Peder Pedersen, 10 October 1806
From: Pedersen, Peder
To: Madison, James



Sir,
Philadelphia 10th. October 1806.

As my Government has been pleased to signify to me its approbation of my proposal to appoint John Bird Esqr. Danish Vice Consul for the State of Delaware, I beg leave, Sir, by transmitting to you the enclosed Commission for John Bird Esqr as Danish Vice Consul for the State of Delaware, to request you will be kind ennough to obtain from the President of the United States the necessary Exequatur for that Gentleman.  I have the honour to be very respectfully Sir, your most obedient humble Servant

P. Pedersen

